DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) the tire of claim 8 wherein the at least one conducting strip is oriented radially across the entire width of the crown reinforcement (Fig. 2); and
b) the tire of claim 8 wherein the at least one conducting strip is positioned obliquely on either side of a circumferential position equidistant from the tread weld region and the zone of abutment of the radially outermost (crown) reinforcing layer (Fig. 4).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 8.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of claim 8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hanson (2,339,546), Bull et al. (2,329,332), and US Patent Application Publication 2004/0020583 A1.
The only differences between the claim 8 tire and the Hanson tire is the extension of the conducting strip over an entire width of the crown reinforcement and the location of the conducting strip relative to the abutment region of each of the two crown reinforcing layers and the tread weld region (embodiment of Figure 1 with the variant conducting layer 18 on both sides of the tire, the variant arrangement over the crown reinforcing layers 15c and through the tread 13c of the conducting layer 18c in Figure 4 and the variant strip 23 instead of layer 18 in Figure 2, thickness lower limit about 0.04 in = 1 mm), however Bull et al. teach to extend such a conducting strip from one side of the tire to the other to facilitate conduction of electric charge to the wheel rim when the tire is mounted on the rim (embodiment of Figure 4, transversely extending strip 27) and US ‘583 teaches to improve uniformity in tires by correcting mass imbalances from such things as the conventional tread weld regions, conventional crown reinforcing layer abutment zones, and other zones of added material by circumferentially offsetting them (paragraphs 0055-0059 and 0062); it would therefore have been obvious to one of ordinary skill in the art to connect the conducting strip on each side of the above tire over the crown reinforcing layers so as to be continuous from one side of the tire to the other to facilitate conduction of electric charge to the wheel rim when the tire is mounted on the rim and to circumferentially offset the mass imbalances of the conventional tread weld region, conventional crown reinforcing layer abutment zones, and the conducting strip (conducting strip 90° from tread weld region, abutment zone of first outer crown reinforcing layer 90° from conducting strip, abutment zone of second inner crown reinforcing layer 90° from abutment zone of first outer crown reinforcing layer) in order to improve uniformity.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             January 15, 2022